Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of PCT/EP2017/056656.
The amendment filed on May 27, 2021 has been entered.
	Claims 1, 4, 6-7, and 13-19 are pending.

Response to Arguments
 	Applicant’s amendment and arguments filed on May 27, 2021 have been fully considered and are not deemed to be persuasive to overcome the rejection previously applied.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-7, and 13-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Mussman, Andersen, Souter, and Weuthen.
Regarding claim 1, Mussmann (US 9,752,102 or US 2014/0295522 – cited previously on form PTO-892. US 2014/0295522 is used to cite relevant passages) discloses a washing agent or a cleaning agent for cleaning hard surfaces comprising starch stains ([0015]), wherein the cleaning agent comprises a protease having 100% sequence identity to SEQ ID NO:3 of the instant application (SEQ ID NO:2, pages 14-15) and an α-amylase having at least 90% sequence identity to SEQ ID NO:1 of the instant application (SEQ ID NO:4, pages 16-17).  Mussmann discloses that a washing or cleaning agent comprising a combination of a protease an amylase is advantageously stable in storage ([0012]).  Regarding claim 7, Mussmann discloses an agent comprising of dyes, perfume, and preservatives ([0144]).  Regarding claims 4 and 13-16, Mussmann discloses an agent, wherein the amylase and protease are in a mass 
Regarding claim 1, Andersen (WO 2014/183920 or US 2016/0083704 – form PTO-892. US 2016/0083704 is used to cite relevant passages) – discloses an improved α-amylase having 100% sequence identity to SEQ ID NO:1 of the instant application (SEQ ID NO:8, pages 55-56).  The α-amylase of Andersen has high wash performance at low temperature in dishwashing, which encompasses cleaning hard surfaces comprising of starch stains ([0008]).  Andersen also discloses a detergent comprising the improved α-amylases and surfactants, such as a fatty alcohol ether sulfate or betaines, in an amount from 0.9-15 or 1.0 to 12 wt.% ([0419]-[0424]).
Souter (US 8,680,034 – form PTO-892) discloses an automatic dishwashing agent, which encompasses cleaning hard surfaces comprising of starch stains, comprising of multiple proteases and multiple low temperature α-amylases (Column 1, line 53 through Column 3, line 11).  Souter discloses a mutant α-amylases having at least 90% sequence identity to SEQ ID NO:1 of the instant application (Column 3, lines 4-11).   Souter discloses a Bacillus lentus protease having at least 98% sequence identity to SEQ ID NO:2 of the instant application (Column 7, lines 52-67).  
Regarding claim 1, Weuthen (US 2003/0045448 – form PTO-892) discloses using an anionic surfactant, alkyl ether sulfates, that act as anti-foaming agents to provide good foaming and cleaning behavior to a detergent, wherein the alkyl ether sulfate has R17O-(CH2Ch2O)aSO3X (wherein R17 is a linear alkyl comprising of 6-22 carbons, a ranges from 1-10, and X is an alkali metal) and conforms to the fatty alcohol  ether sulfate formula recited in claim 1 ([0008]-[0009] and [0067]-[0069]).
  	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the automatic dishwashing agent of Mussmann by replacing the prior art α-amylase with other known α-amylases, such as the hybrid α-amylase of Andersen having a high wash performance at low temperature in dishwashing and incorporating fatty alcohol ether sulfates of Weuthen because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and using the anionic surfactant fatty alcohol ether sulfates to suppress foam in cleaning agents.  Further, the normal desire of scientists or prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that (A) since claim 1 has been amended to better provide claim context and clearly distinguish the instant invention from the prior art and (B) while some improvements in cleaning performance may be expected with the combination of known components, the instant specification (Example 2) provides evidence that the compositions of the present invention yield unexpected results in improved cleaning performance and this superior performance would not be expected by one of ordinary skill in the art.
This is not found persuasive. 

(B) A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased cleaning performance against starch of the cleaning composition comprising the hybrid amylase of SEQ ID NO:1 and the protease of SEQ ID NO:3 is not unexpected because (1) Andersen discloses that the hybrid α-amylase having 100% sequence identity to SEQ ID NO:1 of the instant application has improved α-amylase activity (SEQ ID NO:8, pages 55-56) and has high wash performance at low temperature in dishwashing ([0008]) and (2) the combined used of the protease of SEQ ID NO:3 and the hybrid amylase of SEQ ID NO:1 can contribute to an enhanced cleaning across a broader temperature and/or substrate range.  Therefore, one having ordinary skill in the art would have expected a greater than expected result in the cleaning performance of a cleaning agent comprising the hybrid α-amylase of SEQ ID NO:1 and the protease of SEQ ID NO:3. 
Hence the rejection is maintained.

Conclusion

	Claims 1, 4, 6-7, and 13-19 are pending.

Claims 1, 4, 6-7, and 13-19 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652